     Case 1:21-cv-00740-DAD-EPG Document 13 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5
                                         UNITED STATES DISTRICT COURT
 6
                                         EASTERN DISTRICT OF CALIFORNIA
 7

 8
     RAYMOND E. PEYTON,                                        Case No. 1:21-cv-00740-DAD-EPG (PC)
 9
                            Plaintiff,                         ORDER VACATING FINDING AND
10                                                             RECOMMENDATIONS ISSUED ON JULY 30,
              v.                                               2021
11
     B. CATES,                                                 (ECF No. 7)
12                                                             ORDER DIRECTING CLERK TO DOCKET
                            Defendant.                         FIRST AMENDED COMPLAINT (ECF No. 12,
13                                                             pgs. 5-50)
14

15

16            Raymond Peyton (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
17   action filed pursuant to 42 U.S.C. § 1983.
18            On July 30, 2021, the Court entered findings and recommendations, recommending that
19   this action be dismissed. (ECF No. 7). After receiving a filing from Plaintiff, the Court noted
20   that it would vacate the findings and recommendations if Plaintiff refiled his First Amended
21   Complaint. (ECF No. 9, p. 2 n. 2).
22            On August 11, 2021, Plaintiff filed his objections, along with a copy of his First Amended
23   Complaint.1 As Plaintiff filed a copy of his First Amended Complaint, the Court will vacate the
24   findings and recommendations entered on July 30, 2021, and will screen Plaintiff’s First
25
              1
                In his objections Plaintiff requests an investigation as to where his First Amended Complaint “may have
26   disappeared.” (ECF No. 12, p. 2). Plaintiff has not cited to any legal authority requiring the Court to order an
     investigation, and the Court does not see a reason to order an investigation at this time. The Court notes that it has
27   received other filings from Plaintiff, including these objections and his re-filed First Amended Complaint.
     Accordingly, Plaintiff’s request for an investigation is DENIED.
28
                                                                1
     Case 1:21-cv-00740-DAD-EPG Document 13 Filed 08/13/21 Page 2 of 2


 1   Amended Complaint in due course.

 2         Accordingly, IT IS ORDERED that:

 3               1. The findings and recommendations entered on July 30, 2021 (ECF No. 7), are

 4                  VACATED; and

 5               2. The Clerk of Court is directed to docket Plaintiff’s First Amended Complaint

 6                  (ECF No. 12, pgs. 5-50).

 7
     IT IS SO ORDERED.
 8

 9      Dated:     August 12, 2021                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
